DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1 – 17, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claims 1 — 6 and 9 — 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Chipping (U.S. Patent No. 7,957,524 B2).
With regard to Claim 1, Chipping discloses a protective film for a device (column 1, lines
15 — 20) comprising a display that is a screen (column 4, lines 44 — 45) comprising a film layer
(film; column 2, lines 20 — 32) and a layer of adhesive that adheres to the device or is a pressure – sensitive adhesive (includes pressure bonding; column 2, lines 20 — 32); the film is
therefore removable, and therefore detachable,  from the device, in a direction that is a 0 degree angle, from the bottom of Figure 4 to the top of Figure 4, or alternatively in a ‘slanted’ direction, at a 45 degree angle; as shown in the middle of Figure 4, the top of the ‘Back Cover’ of the film comprises three portions including two portions more narrow than the portion of the film below the two portions; Chipping therefore discloses a first region having a shape corresponding to less than a total shape of the display module, the first region including a first portion, a second portion and a third portion in the detachment direction that is 45 degrees, each having a width that crosses the slanted detachment direction; as is also shown, the third portion includes a plurality of curved cuts extended into a thickness of the film layer, which are aligned, therefore along a first direction of the film layer. Chipping does not disclose a third portion having a third width greater than the second width. However, the middle of Figure 4, which is a schematic diagram, discloses a third portion having a third width greater than the second width. It would have been obvious for one of ordinary skill in the art to provide for a third width greater than the second width, as a third width greater than the second width is disclosed schematically.
With regard to Claim 2, the third portion has outer edges as shown in Figure 4, and cuts are additionally disclosed that are cutouts ‘508’ (column 8, lines 51 — 58), as shown in Figure 5, having a first segment having a first curvature, a second segment having a second curvature and a third segment that is linear and connects the first segment to the second segment. It would have been obvious for one of ordinary skill in the art to provide for cuts spaced apart from the outer edges, as cutouts are disclosed.
With regard to Claim 3, the cuts are inclined with respect to the first direction, as shown
in Figure 5.
With regard to Claim 4, as shown in the middle of Figure 4, the first width of the first
portion of the film layer is greater than the second width of the second portion.
With regard to Claim 5, as shown in the middle of Figure 4, a second region, which is the
bottom of the film, is disclosed having a shape corresponding to a shape of the display module
excluding the shape of the first region, including a first sub — region and a second sub — region
that are elevations, spaced apart from each other and corresponding to opposing outer edges of
the display module, and a third sub — region which is the portion of the film between the first sub — region and second sub — region. The second region of the film layer is separable from the first region, because separability is disclosed in column 4, lines 1 — 2.
With regard to Claim 6, the first sub — region and second sub — region further include a
plurality of second cuts (column 9, lines 54 — 55).
With regard to Claim 9, the claimed range of thickness is not disclosed. However, a
thickness on the order of 6 mils is disclosed not including the thickness of any adhesive layer
(column 8, lines 35 — 38). It would have been obvious for one of ordinary skill in the art to
provide for the claimed range, as a thickness on the order of 6 mils is disclosed.
With regard to Claim 10, an adhesive layer having a thickness of 2 mil or less is
disclosed, because the thickness is 6 — 8 mil including the adhesive layer (column 8, lines 35 —
38). Although the disclosed range of thickness is not identical to the claimed range, the disclosed
range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the
claimed range. MPEP 2144.05.
With regard to Claim 11, a protrusion is disclosed (column 3, lines 62 — 66). A protrusion is not disclosed that extends in the first direction from the first portion extending farther than an outer edge of the display module. However, it would have been obvious for one of ordinary skill in the art to select a position for the protrusion, as a protrusion is disclosed. A protrusion is also not disclosed that extends from the first portion, the protrusion, first portion, second portion and third portion being in order in the detachment direction. However, it would have been obvious for one of  ordinary skill in the art to provide for a film that is entirely covered with protrusions, as a protrusion is disclosed. The protrusion, first portion, second portion and third portion would therefore be in order in the detachment direction, if the first portion is alternatively considered to be only the bottom most region shown in Figure 4.
With regard to Claims 12 — 15, a rectangular shape is therefore disclosed in the middle of Figure 4, and an obtuse angle with respect to the first direction is shown at ‘508’ in Figure 5. Additionally, the disclosed cuts are also openings.

4. 	Claims 7 — 8 and 16 — 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chipping (U.S. Patent No. 7,957,524 B2) in view of Newsham (U.S. Patent No. 9,777,203)
Chipping discloses a protective film as discussed above. With regard to Claim 7,
Chipping fails to disclose polyethylene terephthalate.
Newsham teaches a protective film (column 4, lines 4 — 12) comprising polyethylene
terephthalate (column 13, line 2) for the purpose of use in fabrication processes (column 4, lines
4-12).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polyethylene terephthalate in order to use in fabrication processes as taught by Newsham.
With regard to Claims 8 and 16 — 17, an adhesive comprising silicon is taught by
Newsham (column 11, lines 17 — 18).

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 13 of the remarks dated April 5, 2022, that the widths of the portions disclosed by Chipping are not relative to positions of the portions along a detachment direction.
However, portions that are ‘relative to positions’ of the portions along a detachment direction are not claimed.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782